UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6587



DANIEL ALLEN, SR.,

                                              Petitioner - Appellant,

          versus

RAYMOND SMITH, Superintendent,

                                               Respondent - Appellee,

          and

THEODIS BECK,   Secretary   of   North   Carolina
Corrections,

                                                           Respondent.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-503-5-BO)


Submitted:   October 18, 2004             Decided:   November 18, 2004


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Allen, Sr., Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Daniel Allen, Sr., seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

            By   failing     to   challenge      in   his    informal   brief   the

district court’s finding regarding timeliness, Allen has waived his

right to challenge the district court’s dismissal of his § 2254

petition    as   untimely.        4th    Cir.    R.    34(b).     Moreover,     our

independent review of the record reflects that his petition was

indeed     untimely.         Accordingly,       we    deny   a   certificate    of

appealability and dismiss the appeal.                   We dispense with oral

argument    because    the    facts     and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                        DISMISSED